DETAILED CORRESPONDENCE
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment to the claims filed after final rejection on 01/06/2022 in response to the Final Rejection mailed on 12/27/2021 is acknowledged and entered into the record.  
	Applicant’s remarks filed on 01/06/2022 in response to the Final Rejection mailed on 12/27/2021 have been fully considered by the examiner and are deemed persuasive to overcome the objections and rejections of record.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Actions.
Withdrawn Claim Rejections - 35 USC § 102
	The rejection of claims 1-4, 6-7, 12-14, and 16 under under 35 U.S.C. 102(a)(1) as being anticipated by Buelter et al. (US Patent Application Publication 2010/0143997 A1; cited on IDS filed on 05/07/2020) as evidenced by NP_417484 (GenBank 2018; cited on IDS filed on 05/07/2020) is withdrawn in view of applicant’s amendment to the claims filed on 01/06/2022 to cancel claims 1-4, 6-7, 12-14, and 16.
Examiner’s Amendment to the Claims
	An examiner’s amendment to the record appears below.  Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
	Authorization of this examiner’s amendment was given by Ms. Samantha Updegraff, Reg. No. 60,139, on 01/26/2022.
	Please replace the claim set filed on 01/06/2022 with the following rewritten claim set.
1-7.  (Cancelled)
8.  (Currently Amended) An isolated nucleic acid comprising the nucleotide sequence of any one of SEQ ID NOs:  14-25;
	wherein the isolated nucleic acid encodes a polypeptide sequence having at least 90% sequence identity to the amino acid sequence of any one of SEQ ID NOs:  2-5;
	wherein in SEQ ID NO:  4, the Xaa at position 39 is Ile, Tyr, Val, Leu, Phe, or any other conservative amino acid substitution; and the Xaa at position 40 is Pro, Arg, His, Lys, Trp or any other conservative amino acid substitution; and 
	wherein the isolated nucleic acid encodes a modified alcohol dehydrogenase having increased reactivity with nicotinamide adenine dinucleotide (NADH), as compared to a wild-type alcohol dehydrogenase.

9.  (Previously Presented) A vector comprising the nucleic acid sequence of claim 8.

10.  (Currently Amended) A vector comprising:
	a first nucleic acid sequence encoding a modified alcohol dehydrogenase, wherein the first nucleic acid comprises the nucleotide sequence of any one of SEQ ID NOs:  14-25; and
	a second nucleic acid sequence encoding a modified ketol-acid reductoisomerase wherein the second nucleic acid has at least 90% sequence identity to the nucleotide sequence of any one of SEQ ID NOs:  26-31.

11-18.  (Cancelled)

19.  (Currently Amended) The vector of claim 10, wherein the second nucleic acid has at least 95% sequence identity to the nucleotide sequence of any one of SEQ ID NOs:  26-31.

20.  (Currently Amended) The vector of claim 10, wherein the second nucleic acid comprises the nucleotide sequence of any one of SEQ ID NOs:  26-31.  

21.  (Currently Amended) The isolated nucleic acid of claim 8, wherein the isolated nucleic acid encodes a polypeptide sequence comprising the amino acid sequence of any one of SEQ ID NOs:  2-5.

the amino acid sequence of SEQ ID NO:  2.

23.  (Currently Amended) The isolated nucleic acid of claim 8, wherein the isolated nucleic acid encodes a polypeptide sequence that has at least 90% sequence identity to the amino acid sequence of SEQ ID NO:  3.

24.  (Currently Amended) The isolated nucleic acid of claim 8, wherein the isolated nucleic acid encodes a polypeptide that has at least 90% sequence identity to the amino acid sequence of SEQ ID NO:  5.

25.  (Currently Amended) The isolated nucleic acid of claim 8, wherein the isolated nucleic acid encodes a polypeptide sequence that has at least 90% sequence identity to the amino acid sequence of SEQ ID NO:  4, wherein in SEQ ID NO:  4 the Xaa at position 39 is Ile, Tyr, Val, Leu, or Phe; and the Xaa at position 40 is Pro. Arg, His, Lys, or Trp.

Examiner’s Statement of Reasons for Allowance

	The following is an examiner’s statement of reasons for allowance.  Claims 8-10 and 19-25 are drawn to isolated nucleic acids and vectors comprising the nucleotide sequence of any one of SEQ ID NOs:  14-25.  The closest prior art of record is the reference of Buelter et al. (US Patent Application Publication 2010/0143997 A1; cited on IDS filed on 05/07/2020) [see prior Office Actions]; however, Buelter et al. fails to teach or suggest the nucleotide sequences of SEQ ID NOs:  14-25.  Furthermore, the claimed nucleic acids are markedly different in structure from any naturally occurring nucleic acids.  Accordingly, the isolated nucleic acids and vectors of claims 8-10 and 19-25 are allowable over the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons of Allowance”.
Quick Path Information Disclosure Statement
after issue fee has been paid, The United States Patent and Trademark Office (USPTO) has implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates reopening prosecution, the Office will issue a corrected notice of allowability. In addition to reducing pendency, this program will promote efficiency in the examination process. There will be no fee required to use this program, beyond existing fees, e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his/her supervisor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656